COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-344-CV

CHARLIE S. MARTINEZ, JR. 						      APPELLANTS

AND MAGDALENA S. MARTINEZ, 

AS TRUSTEE OF THE CHARLIE S. 

MARTINEZ, JR., TRUST	



V.



CITY OF FORT WORTH, COUNTY    					APPELLEES

OF TARRANT, TARRANT COUNTY 

REGIONAL WATER DISTRICT, 

TARRANT COUNTY HOSPITAL 

DISTRICT, TARRANT COUNTY 

COLLEGE DISTRICT, AND FORT 

WORTH INDEPENDENT SCHOOL 

DISTRICT	

----------

FROM THE 236TH DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On February 19, 2009, after considering “Appellants' Motion To Dismiss” and “Appellants' Motion For Continuance, Or In The Alternative Amended Motion To Dismiss,” we ordered this appeal continued and suspended all appellate deadlines unless by or before May 20, 2009, the court received written notice from any party regarding whether a settlement had been reached.  We stated that if no notice was received by May 20, 2009, we would automatically dismiss the appeal without further order from this court.  We have not received any notice regarding whether a settlement was reached.

Because we have not received  notice regarding whether a settlement was reached, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f).

Appellants shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.



DELIVERED:  June 4, 2009  







FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.